DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Krietzman, Mark, and Mara Rodriguez on 9/9/2021.

The application has been amended as follows: 
	1-16.	(Canceled)
17.	(New) A method for building a map using machine learning and image processing comprising: 
separately collecting vector data and raster data; 
generating ground-truth images of a previously set size by processing the vector data; 
generating divided raster images of the set size by processing the raster data; and 
generating predicted polygons through machine learning of the ground-truth images and the divided raster images and generating polygons which can be applied to raster data-based map building based on the predicted polygons and the ground-truth images;
	wherein the predicted polygons are generated through machine learning of the ground-truth images and the divided raster images; and 
predicted vector data is generated by converting the predicted polygons into vector data; and 

18.	(New) The method of claim 17, further comprising:
separately parsing the pieces of vector data so that formats or coordinate systems of the pieces of vector data coincide with each other when at least one of the file formats or the coordinate systems of the vector data differ from each other.
19.	(New) The method of claim 17, further comprising:
generating a map using the vector data and color- coding respective classes of the map; and
generating the ground-truth images by dividing the map into sections of the set size.
20.	(New) The method of claim 19, further comprising:
color-coding the respective classes of the map in different colors.
21.	(New) The method of claim 17, wherein the set size is a training data size preset for machine learning.
22.	(New) The method of claim 17, further comprising:
generating a preset number or more of divided raster images for machine learning by dividing the raster data into pieces of the set size.
23.	(New) The method of claim 17, further comprising:
correcting coordinates of the raster data with coordinates of an actual map according to an accuracy of reference coordinates of the raster data.
24.	(New) The method of claim 17, further comprising:

25.	(New) The method of claim 17, further comprising:
recognizing shapes of the predicted polygons depending on classes through machine learning of the ground-truth images and the divided raster images and predicting positions by classifying the predicted polygons.
26.	(New) The method of claim 17, further comprising:
converting the predicted polygons into the predicted vector data using a vector tracking technique depending on classes.
27.	(New) The method of claim 17, further comprising:
determining the accuracy of the predicted vector data by comparing parts of the ground-truth images and the predicted vector data overlapping each other in pixel-level units.
28.	(New) The method of claim 17, further comprising:
determining whether the predicted polygons can be applied to raster data-based map building based on whether the accuracy of the predicted vector data with respect to the ground-truth images is a previously set value or more.
29.	(New) The method of claim 28, further comprising:
when the accuracy of the predicted vector data is less than the set value, repeating machine learning of the ground-truth images to improve the accuracy of the predicted vector data.
30.	(New) The method of claim 28, further comprising:
adjusting the predicted polygons to polygon shapes which can be applied to map building based on the raster data.
31.	(New) The method of claim 30, further comprising:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497.  The examiner can normally be reached on Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        9/10/2021